By the Court:
Insanity of the defendant at the time of the commission of the alleged offense was one of the defenses relied upon at the trial. On this point the Court charged the jury: “You cannot acquit him on the ground of insanity, because a doubt may arise in your minds on the question. His insanity must be made to appear to you beyond a reasonable doubt.” Some of the authorities hold this to be the correct rule'; but in this State the contrary rule- has been settled by several decisions of this Court, the latest of which was in the case of the People v. McDonell (47 Cal. 134.) In that case we held that while the burden of proof is on the defendant to establish the insanity, it is sufficient to prove it by a preponderance of evidence; in other words, that “insanity must be clearly established by satisfactory evidence.”
Judgment reversed, and cause remanded for a new trial.